        Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 1 of 9



     Mary Jo O’Neill, AZ Bar No. 005924
 1
     James P. Driscoll-MacEachron, AZ Bar No. 027828
 2
     Gina E. Carrillo, AZ Bar No. 030579
     EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION,
     Phoenix District Office
 4   3300 North Central Ave., Suite 690
     Phoenix, Arizona 85012
 5   Telephone: (602) 661-0013
     Fax: (602) 640-5071
 6
     Email: mary.oneill@eeoc.gov
 7
             james.driscoll-maceachron@eeoc.gov
             gina.carrillo@eeoc.gov
 8
     Attorneys for Plaintiff
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                                FOR THE DISTRICT OF ARIZONA

12
     Equal Employment Opportunity
13                                                         CIVIL ACTION NO.:
     Commission,
14
                     Plaintiff,                            COMPLAINT
15

16           vs.                                           (JURY TRIAL DEMAND)
17   RCC Partners, LLC d/b/a Subway 701,
18

19                   Defendant.

20

21                                   NATURE OF THE ACTION
22           This is an action under Title I of the Americans with Disabilities Act of 1990 as
23
     amended by the ADA Amendments Act of 2008 and Title I of the Civil Rights Act of
24

25   1991, to correct unlawful employment practices on the basis of disability and to provide

26   appropriate relief to Charging Party Kenneth Wiley, a person with a disability who was
27
     adversely affected by such practices. As alleged with greater particularity below, the
28




                                                       1
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 2 of 9




 1
     Equal Employment Opportunity Commission alleges that RCC Partners, LLC d/b/a

 2   Subway 701 failed to provide Mr. Wiley reasonable accommodations and discharged Mr.
 3
     Wiley because of his disability and/or because of his need for reasonable
 4
     accommodations.
 5

 6                                JURISDICTION AND VENUE
 7
            1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
 8
     1337, 1343 and 1345.
 9

10          2.     This action is authorized and instituted pursuant to Section 107(a) of the
11
     Americans with Disabilities Act of 1990 (ADA), as amended, 42 U.S.C. § 12117(a),
12
     which incorporates by reference Section 706(f)(1) and (3) of Title VII of the Civil Rights
13

14   Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (Title VII), and pursuant to
15   Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
16
            3.     The employment practices alleged to be unlawful were committed within
17

18   the jurisdiction of the United States District Court for the District of Arizona.

19                                            PARTIES
20
            4.     The Equal Employment Opportunity Commission is the agency of the
21

22
     United States of America charged with the administration, interpretation, and

23   enforcement of Title I of the ADA. The EEOC is expressly authorized to bring this action
24
     by Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference
25
     Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).
26

27

28




                                                   2
        Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 3 of 9




 1
            5.    At all relevant times, RCC Partners, LLC (Subway), an Arizona Limited

 2   Liability Corporation, has continuously been doing business in the State of Arizona and it
 3
     has continuously had at least 15 employees.
 4
            6.    At all relevant times, Subway was an employer engaged in an industry
 5

 6   affecting commerce under Section 101(5) and 101(7) of the ADA, 42 U.S.C. § 12111 (5),
 7
     (7) which incorporates by reference Section 701(c) of Title VII 42 U.S.C § 2000e(b).
 8
            7.    At all relevant times, Subway has been a covered entity under Section
 9

10   101(2) of the ADA, 42 U.S.C. § 12111(2).
11
                             ADMINISTRATIVE PROCEDURES
12
            8.    More than thirty days prior to the institution of this lawsuit, Charging Party
13

14   Kenneth Wiley filed a charge of discrimination with the EEOC alleging Subway violated
15   the ADA.
16
            9.    On February 11, 2021, the EEOC issued a letter of determination, finding
17

18   reasonable cause to believe that Subway violated the ADA and inviting Subway to join

19   the EEOC in informal methods of conciliation to endeavor to eliminate the unlawful
20
     employment practices and provide appropriate relief.
21

22
            10.   On May 28, 2021, the EEOC issued to Subway a Notice of Failure of

23   Conciliation to Subway advising Subway that the EEOC was unable to secure a
24
     conciliation agreement acceptable to the EEOC from Subway.
25
            11.   All administrative prerequisites to the institution of this lawsuit have been
26

27   fulfilled.
28




                                                   3
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 4 of 9




 1
                                    STATEMENT OF CLAIMS

 2            12.   Since at least March 2019, Subway has engaged in unlawful employment
 3
     practices in Buckeye, Arizona in violation of Sections 102(a), 102(b)(5)(A), and
 4
     102(b)(5)(B) of Title I of the ADA, 42 U.S.C. §§ 12112(a), 12112(b)(5)(A), and
 5

 6   (b)(5)(B).
 7
              13.   Mr. Wiley is a qualified individual with a disability under Sections 3 and
 8
     101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8).
 9

10            14.   Mr. Wiley has autism and ADHD, which substantially limit his brain
11
     function and substantially limit his ability to learn, concentrate, think, communicate, and
12
     work.
13

14            15.   On or around March 25, 2019, Mr. Wiley applied for the position of
15   “Sandwich Artist” with the Subway located at 410 E. Hwy Mc 85 Ste B, Buckeye, AZ
16
     85326.
17

18            16.   Mr. Wiley’s mother, Marlene Wiley, met with Subway manager Malisa

19   Queen after Mr. Wiley’s application was submitted.
20
              17.   Ms. Wiley explained to Ms. Queen that Mr. Wiley has autism and ADHD
21

22
     and would need the reasonable accommodations in order to become a successful

23   Sandwich Artist.
24
              18.   Ms. Wiley told Ms. Queen that Mr. Wiley’s autism and ADHD cause him
25
     to need specific instructions to complete tasks, repeated instructions, redirection, and also
26

27   someone to follow up with him in order to make sure he understands what to do or if he
28
     needs alternative explanation.



                                                   4
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 5 of 9




 1
              19.   After this conversation, Subway hired Mr. Wiley as a Sandwich Artist.

 2            20.   Mr. Wiley received no formal job training.
 3
              21.   Subway did not provide the requested accommodations that would have
 4
     allowed Mr. Wiley to perform the essential functions of the job of Sandwich Artist.
 5

 6            22.   After Mr. Wiley’s fourth shift working without the reasonable
 7
     accommodations requested, Subway assistant manager Sara Hamlin called Mr. Wiley and
 8
     told him Subway was terminating him.
 9

10            23.   Subway terminated Mr. Wiley because of his disability and/or because of
11
     his need for reasonable accommodations.
12
                                       First Claim for Relief
13

14                            Denial of Reasonable Accommodation
15                                   42 U.S.C. § 12112(b)(5)(A)
16
              24.   The allegations in the foregoing paragraphs are hereby incorporated by
17

18   reference.

19            25.   Mr. Wiley is an individual with a disability as defined in 42 U.S.C. §
20
     12012.
21

22
              26.   Mr. Wiley was qualified and able to perform the essential functions of the

23   position of Sandwich Artist at Subway with a reasonable accommodation.
24
              27.   Subway knew that Mr. Wiley needed accommodations for his disability.
25
              28.   The accommodations requested for Mr. Wiley would have allowed him to
26

27   perform the essential functions of the job of Sandwich Artist.
28
              29.   Subway did not provide any reasonable accommodation to Mr. Wiley.



                                                   5
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 6 of 9




 1
              30.     By failing to provide Mr. Wiley reasonable accommodations, Subway

 2   violated the ADA, 42 U.S.C. § 12112(b)(5)(A).
 3
              31.     The effect of the practices complained of in the paragraphs above has been
 4
     to deprive Mr. Wiley of equal employment opportunities because of his disability.
 5

 6            32.     The unlawful employment practices complained of in the paragraphs above
 7
     were intentional.
 8
              33.     The unlawful employment practices complained of in the paragraphs above
 9

10   were done with malice or reckless indifference to the federally protected rights of Mr.
11
     Wiley.
12
                                        Second Claim for Relief
13

14                  Discharge because of disability and/or need for accommodation
15                                     42 U.S.C. § 12112(b)(5)(B)
16
              34.     The allegations in the foregoing paragraphs are hereby incorporated by
17

18   reference.

19            35.     Mr. Wiley is an individual with a disability as defined in 42 U.S.C. §
20
     12012.
21

22
              36.     Mr. Wiley was qualified and able to perform the essential functions of the

23   position of Sandwich Artist at Subway with a reasonable accommodation.
24
              37.     Subway knew that Mr. Wiley needed accommodations for his disability.
25
              38.     The accommodations requested for Mr. Wiley would have allowed him to
26

27   perform the essential functions of the job of Sandwich Artist.
28
              39.     Subway did not provide any reasonable accommodation to Mr. Wiley.



                                                     6
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 7 of 9




 1
            40.    Subway discharged Mr. Wiley because of his disability and/or because of

 2   the need to provide him a reasonable accommodation in violation of 42 U.S.C. § 12112.
 3
            41.    The effect of the practices complained of in the paragraphs above has been
 4
     to deprive Mr. Wiley of equal employment opportunities because of his disability.
 5

 6          42.    The unlawful employment practices complained of in the paragraphs above
 7
     were intentional.
 8
            43.    The unlawful employment practices complained of in the paragraphs above
 9

10   were done with malice or reckless indifference to Mr. Wiley’s federally protected rights.
11
                                     PRAYER FOR RELIEF
12
            Wherefore, the EEOC respectfully requests that this Court:
13

14          A.     Grant a permanent injunction enjoining Subway, its officers, successors,
15   assigns, agents, servants, employees, and all persons in active concert or participation
16
     with them, from engaging in employment practices that discriminate on the basis of
17

18   disability.

19          B.     Order Subway to institute and carry out policies, practices, and programs
20
     which provide equal employment opportunities for qualified individuals with disabilities
21

22
     and that eradicate the effects of Subway’s unlawful employment practices.

23          C.     Order Subway to make Mr. Wiley whole by providing other affirmative
24
     relief necessary to eradicate the effects of their unlawful employment practices including
25
     but not limited to the rightful-place hiring of Mr. Wiley.
26

27

28




                                                  7
       Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 8 of 9




 1
            D.     Order Subway to make Mr. Wiley whole by providing compensation for

 2   past and future pecuniary losses resulting from the unlawful employment practices
 3
     described above in amounts to be determined at trial.
 4
            E.     Order Subway to make Mr. Wiley whole by providing compensation for
 5

 6   past and future non-pecuniary losses resulting from the unlawful practices described
 7
     above, including but not limited to emotional pain, suffering, inconvenience, mental
 8
     anguish, loss of enjoyment of life, and humiliation, in amounts to be determined at trial.
 9

10          F.     Order Subway to pay Mr. Wiley punitive damages for Subway’s malicious
11
     and reckless conduct described above in amounts to be determined at trial.
12
            G.     Grant such further relief as the Court deems necessary and proper in the
13

14   public interest.
15          H.     Award the Commission its costs of this action.
16
                                     JURY TRIAL DEMAND
17

18          The Commission requests a jury trial on all questions of fact raised by its complaint.

19                 RESPECTFULLY SUBMITTED this 10th day of September 2021.
20
                                                      GWENDOLYN YOUNG REAMS
21                                                    Acting General Counsel
22
                                                      EQUAL EMPLOYMENT
23                                                    OPPORTUNITY COMMISSION
24
                                                      131 M Street NE, 5th Floor
                                                      Washington, DC 20507-0004
25
                                                      MARY JO O’NEILL
26
                                                      Regional Attorney
27
                                                       JAMES DRISCOLL-MACEACHRON
28
                                                       Supervising Trial Attorney



                                                  8
     Case 2:21-cv-01551-DLR Document 1 Filed 09/10/21 Page 9 of 9




 1
                                            /s/ Gina E. Carrillo
 2                                          GINA E. CARRILLO
                                            Trial Attorney
 3

 4                                          EQUAL EMPLOYMENT
                                            OPPORTUNITY COMMISSION
 5
                                            Phoenix District Office
 6                                          3300 North Central Avenue, Suite 690
                                            Phoenix, Arizona
 7
                                            85012
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        9
